People v Ramirez (2021 NY Slip Op 07310)





People v Ramirez


2021 NY Slip Op 07310


Decided on December 22, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
DEBORAH A. DOWLING, JJ.


2021-02925
 (Ind. No. 1811/17)

[*1]The People of the State of New York, respondent,
vJonathan A. Ramirez, appellant.


Patricia Pazner, New York, NY (David L. Goodwin of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Roni Piplani of counsel; Jordan Miller on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County (Cassandra Mullen, J.), imposed April 8, 2021, after remittitur from this Court for resentencing (see People v Ramirez, 192 AD3d 825), on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., MILLER, CONNOLLY and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court